Title: To Alexander Hamilton from Philip Schuyler, 29 September 1800
From: Schuyler, Philip
To: Hamilton, Alexander


Albany Sept: 29th 1800
My Dear Sir
On Saturday Mr Van Vechtnen Advised me that no Notice had been given by Mr Ogden to Jacob R Van Rensselaer that Special bail had been filed in the Suit of John R. V. Rensselaer Against Stephen Schuyler & Henry J V Rensselaer. in Conformity to Mr Ogdens directions to My Brother, I became Special Bail, and immediately Advised Mr Ogden thereof and that the bail price was filed. on Saturday last, I made a communication Similar to that to Mr Ogden pray give him the requisite directions.
Yesterday Cornelia was delivered of a Male Child. She is as well as our best wishes can expect, the Child perfectly so.
I hope we shall see you here at the Ensuing term of the Supreme Court. It is that It should be determined who are to be the Candidates for Governor & Lt Governor on the part of the Foedarilists. It is positively asserted that Mr Clinton has refused to be held up and It is said that Chief Justice Lansingh will be proposed by the Antifedarilists.
I have not received the plans of the Elevations of your intended house. Mr. Putnam has asked me for them, and seems Anxious to contract.
I hope My Eliza will accompany you to this place and bring with her Angelica and the three Youngest Children, William I hope you will permit to remain with me. If Eliza should be unable to come up, at least bring William with his Winter Cloaths.
We all unite in Love to you & yours.
Adieu My Dear Sir Ever most truley & Affectionately yours.
Ph: Schuyler
